DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 4 January 2021 (“Remarks”) have been fully considered but they are not persuasive.
In Remarks, p. 12, Applicant contends (emphasis added):
Applicant submits that combining multiple measurements of the same type of data (as taught by Perez) is conceptually distinct from combining two different types of data into a single message (i.e., a measurement of an environmental variable and an indication of battery life and/or detected energy consumption events as recited in the independent claims). …  Applicant submits that none of the cited references, alone or in combination, teach or suggest combining two different types of data into a single message (as required by the pending claims of the present application), but rather merely teach combining multiple measurements of the same type.
Applicant appears to argue that data related to “a measurement of an environmental variable” is a different type of data than “an indication of battery life and/or detected energy consumption events”, drawing the conclusion that the cited prior art does not teach or suggest “combining two different types of data into a single message”. However, this contention is contrary to (currently cancelled) claim 9 in the originally filed disclosure, which states:
9. The method of claim 8, wherein the one or more energy consumption events comprises a measurement of an environmental variable recorded by a sensor.
Thus, in the original disclosure, Applicant claimed that a measurement of an environmental variable is an embodiment of an energy consumption event; as such, Applicant’s current argument contradicts the originally-filed disclosure. Applicant’s contention that a measurement of an environmental variable is a different type of data than an energy consumption event is not convincing.
Since Applicant further admits that previously-cited reference Perez teaches “combining multiple measurements of the same type of data”, and original claim 9 admits that a measurement of an .
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3 – 5, 7, 8, 10, 11, 13, 15, 17 – 19, and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Constien, et al., Pre-Grant Publication No. US 2010/0233989 (“Constien”) in view of Perez, et al., Pre-Grant Publication No. US 2016/0282820 (“Perez”).
Regarding claim 1 and analogous claim 8, Constien teaches:
A wireless device comprising: a battery configured to store and discharge energy to power the wireless device; (Constien, paragraph 0028, “[0028] The GPS tracking device 102 includes a processor (e.g., controller) 120, a wireless network module 122 (such as a GSM/GPRS/EDGE modem), a GPS module 124, one or more sensors 126, memory 128, and a power source 130, such as a battery. Various different types (e.g., lithium-ion, nickel-cadmium, etc.), physical sizes and/or capacities (power ratings) of batteries may be used, and the battery 130 may be chosen based on the desired application. Once chosen, the power capacity becomes known. In one embodiment, the 
an event detector configured to detect one or more energy consumption events occurring in the wireless device, … an event counter configured to accumulate a total number of each of the energy consumption events detected by the event detector; and (Constien, paragraph 0035, “[0035] In another embodiment, operational monitoring (historical data) of states and state transitions within the GPS tracking device 102 allows for an “observed” real-time calculation of the power consumed (i.e., battery usage) by the device. Since each state or state transition (or task/event) has associated therewith a theoretical power consumption value representing the amount of power consumed by that event (or time spent executing each event), an event total power value can be calculated based on the number of times each event occurs in the time period of interest, and/or may also be calculated based on the total time duration spent in executing each event. Overall total power consumption can be determined. The raw operational data (or a calculated value of the amount of power consumed based on the raw data) is transmitted to a remote device (e.g., server 108). In another embodiment (not shown), a coulomb counter or other power measuring device or method may be used to determine power consumption for specific components or modules within the GPS tracking device 102 or for the overall device, which is transmitted to the host server 108.”; the device in the art tracks events/state transitions related to battery usage (i.e. an event detector configured to detect one or more energy consumption events occurring in the wireless device) and counts the number of times each event occurs (i.e. an event counter configured to accumulate a total number of each of the energy consumption events detected by the event detector)).
each of the energy consumption events corresponding to a function performed by the wireless device and having a pre-determined amount of energy consumption associated therewith, (Constien, paragraph 0034, “[0034] In general terms, and in one the device in the art maps energy usage data for state transitions, in-state power usage for specific periods of time, etc. for each state (i.e. each of the energy consumption events corresponding to a function performed by the wireless device and having a pre-determined amount of energy consumption associated therewith)).
at least one of the energy consumption events corresponding to the sensor obtaining the measurement … (Constien, paragraph 0054, “[0054] In the MOTION SENSOR state 220, the device 102 consumes a predetermined or predicted amount of power per unit time or event (MOTION SENSOR state power consumption value). Similar the device in the art stores motion sensor event data (i.e. obtaining the measurement) used to determine power consumption (i.e. at least one of the energy consumption events corresponding to)).
an energy calculator configured to determine an amount of energy remaining in the battery using the total number of each of the energy consumption events and the pre-determined amount of energy consumption associated with each of the energy consumption events; and (Constien, paragraph 0063, 0071, and 0072; cf. fig. 2, “[0063] In the MODEM CONNECT state 250, the device 102 consumes a predetermined or predicted amount of power per unit time (MODEM CONNECT state power consumption value). Similar to the other states, a counter, timer or other time or event measuring device is activated when the state is entered and/or deactivated when exited. The total time and/or number of events is maintained and stored within the memory 128. From this, power consumption for the MODEM CONNECT state 250 is calculated based on the amount of time spent and/or number of events (during the relevant time period) multiplied by the MODEM CONNECT state power consumption value. [0071] For the relevant predetermined time period, the power consumption of each state is added together to arrive at a total power consumption of the device 102. As noted, this calculation may be performed by the device 102 (and stored in memory 128) or the server 108 (and stored in memory 308). [0072] The foregoing provides for modeling a device in a state diagram, where each state (and/or transition between states) in the diagram consumes a predictable amount of power. This can be used to determine power consumed by the device during operation (and determine remaining expected battery life), assist in setting the device in the art uses a number of events stored in memory (i.e. using the total number of each of the energy consumption events) and a state power consumption value (i.e. the pre-determined amount of energy consumption associated with each of the energy consumption events) to determine remaining expected battery life (i.e. an energy calculator configured to determine an amount of energy remaining in the battery)).
a wireless radio configured to (Constien, paragraph 0039, “[0039] In yet another embodiment, the battery-operated device may function as a relay device or gateway for other remote battery-powered devices. This relay device or gateway receives power consumption or battery capacity information from the remote battery-operated devices via a wireline or wireless communication path and transmits the information to another communications device (e.g., server 108). In another embodiment, the relay device or gateway may include additional functionality to process the information and change or modify operating parameters of the remote device, or otherwise control its operation.”).
transmit a … message containing the amount of energy remaining in the battery and (Constien, paragraph 0082, “[0082] In another embodiment, in lieu of transmitting the recorded relevant power consumption state information (and/or up-to-date total power consumption information) to a remote device which, in turn, calculates remaining life and provides operating parameters modification to the device 102 that changes the device’s power consumption rate, the device may perform this process (calculations and modifications) internally. The device 102 may include functionality (not shown) to calculate its total power consumption periodically, as described with respect to FIG. 2, calculate its remaining operational life (using stored information of its battery’s power rating), and with stored information indicating its targeted operational life, may modify its own operational parameters to achieve this target. The calculated remaining battery life information may also be transmitted to the server 108 to provide notification of the end of life date which may be compared against an expected number stored in the server 108 Constien teaches that the calculated remaining battery life information may be transmitted to the server (i.e. transmit a message containing the amount of energy remaining in the battery)).
Constien does not explicitly teach:
a sensor configured to obtain a measurement of an environmental variable; … of the environmental variable;
single … the measurement of the environmental variable..
Perez teaches:
a sensor configured to obtain a measurement of an environmental variable; … of the environmental variable; (Perez, paragraphs 0101 and 0102, “[0101] Referring now to FIG. 9, a portion of control system 800 is shown in greater detail, according to an exemplary embodiment. System 800 is shown to include process controller 801 and wireless sensor 802. Process controller 801 can provide wireless sensor 802 with a sampling rate. The sampling rate can be determined automatically by process controller 801 based on the estimated response time of plant 804, as described with reference to FIG. 8. Wireless sensor 802 can use the sampling rate from process controller 801 to collect and transmit samples of a measured variable to process controller 801. For example, wireless sensor 802 can collect and/or transmit samples of the measured variable at the sampling rate provided by process controller 801. Wireless sensor 802 can provide the samples of the measured variable to process controller 801 as a feedback signal (e.g., feedback signal y). [0102] Wireless sensor 802 is shown to include a sensor 908, a low-power microcontroller 902, and a wireless radio chip 910. Sensor 908 can measure a variable of interest and provide measured data values to low-power microcontroller 902. Sensor 908 may be a temperature sensor, humidity sensor, enthalpy sensor, pressure sensor, lighting sensor, flow rate sensor, voltage sensor, valve position sensor, load sensor, resource consumption sensor, and/or any other type of sensor capable of measuring a variable of interest in control system 800. In some embodiments, Perez teaches a wireless sensor (e.g. temperature, humidity, etc.) used to transmit samples of a measured variable at a programmed interval (i.e. the wireless device comprises a sensor and the message comprises one or more measurements of an environmental variable recorded by the sensor)).
single … the measurement of the environmental variable. (Perez, paragraph 0105, “[0105] Message generator 906 may be configured to generate a messages containing samples of the measured variable. In some embodiments, each message contains one sample of the measured variable. In other embodiments, each message contains multiple samples of the measured variable. For example, message generator 906 can package multiple samples of the measured variable into a single message to further reduce the number of messages transmitted to process controller 801. Message generator 906 may provide the messages containing the data samples to process controller 801 at the transmission interval determined by transmission timer 904. Low-power microcontroller 902 provides the messages to wireless radio chip 910, which wirelessly transmits the message to process controller 801.”; Perez teaches combining multiple samples of the measured variable into a single message (i.e. single … the measurement of the environmental variable). With respect to message data relating to enegy, Constien, (paragraph 0070) teaches combining state information for multiple times that a state was utilized, “measuring the amount of time spent and/or the number of times in each state (“_state name_” state time) and … Alternatively, each state’s time and/or event information may be transmitted and processed externally to determine that state’s power consumption, such as by transmitting this information to the server 108 for storing in the memory 308 and processed.”). In view of the teachings of Perez and Constien, it would have been obvious to a person of ordinary skill in the art to combine state/energy information with sensor data “into a single message to further reduce the number of messages transmitted to process controller” for use by the controller in controlling device operation, as taught by Perez).
In view of the teachings of Perez it would have been obvious for a person of ordinary skill in the art to apply the teachings of Perez to Constien before the effective filing date of the claimed invention in order to provide feedback for a controller to utilize on performing control functions (cf. cited portion, “Wireless sensor 802 can provide the samples of the measured variable to process controller 801 as a feedback signal (e.g., feedback signal y).”) in applications where sensor poll times are adjusted (as suggested by Constien, cf. “[0037] This capability enhances the underlying power consumption model described herein and allows for the operational situation observed at the device location to be utilized to recalculate and modify configurable operational parameters of the device to affect subsequent device operation. Device behavior and operation can be changed to modify the battery life of the device, both to meet new operational requirements and to reflect unexpected operational environments.”) to provide optimal control (cf. Perez, “[0006] The rate at which measurements are collected from the controlled system or process (e.g., the sampling rate) can affect the operation of an adaptive tuning algorithm. If the sampling rate is too fast, the feedback controller may tune improperly and the proportional gain may be too small. If the sampling rate is too slow, the performance of the feedback controller may suffer. It is often challenging to determine an appropriate sampling rate for a feedback control system.”).
Regarding claim 3 and analogous claim 10, Constien, as modified by Perez, teaches the wireless device of claim 1.
Constien further teaches wherein the event detector is configured to identify an energy consumption event and classify the energy consumption event as one or a plurality of different energy consumption events. (Constien, paragraphs 0041 and 0042, “[0041] The state diagram 200 includes a number of different states, including an IDLE state 210, a MOTION SENSOR state 220, a GPS FIX state 230, a WAIT FOR OUTSIDE GEOFENCE state 240, a MODEM CONNECT state 250, and a DATA TRANSFER state 260. Each state represents an operational condition of the GPS tracking device the device in the art detects and identifies device state events (i.e. the event detector is configured to identify an energy consumption event and classify the energy consumption event as one or a plurality of different energy consumption events)).
Regarding claim 4 and analogous claim 18, Constien, as modified by Perez, teaches the wireless device of claim 1.
Constien further teaches wherein the event counter is configured to increment a counter associated with the energy consumption events each time that an energy consumption event is detected. (Constien, paragraph 0120, “[0120] Data collection for a particular state(n) begins when entry (i.e., transition) into state(n) is detected (Step 700). A state(n) counter is incremented (Step 702) and a timer is started (Step 704). At some point, an exit (i.e., transition) out of state(n) is detected (Step 706). The timer is stopped (Step 708) and the timer value is added to an accumulated total time for state (n) (Step 710). As will be appreciated, the counter(s) may be implemented utilizing any suitable circuitry and/or firmware/software, such as one or more dedicated registers or other memory storage locations. Similarly, the timer(s) may be implemented utilizing any suitable circuitry and/or firmware/software. It will be understood that the number of states “n” depend on the specific configuration of the power consumption model and state diagram configured for the device 102.”).
Regarding claim 5 and analogous claims 11 and 19, Constien, as modified by Perez, teaches the wireless device of claim 1.
Constien further teaches wherein the event counter is configured to sum a counter associated with the energy consumption events each time that an energy consumption event is detected. (Constien, paragraph 0057, “[0057] In the GPS FIX state 230, the device 102 consumes a predetermined or predicted amount of power per unit time or event (GPS FIX state power consumption value). Similar to the other states, a counter, timer or other time or event measuring device is activated when the state is entered and/or deactivated when exited. The total time and/or number of events is maintained and stored within the memory 128. From this, power consumption for the GPS FIX state 230 is calculated as the amount of time spent or number of events (during the relevant period) multiplied by the GPS FIX state power consumption value.”; the device in the art tracks events, determines a total number of events, and stores the total in memory (i.e. the event counter is configured to sum a counter associated with the energy consumption events each time that an energy consumption event is detected)).
Regarding claim 7 and analogous claim 13, Constien, as modified by Perez, teaches the wireless device of claim 1.
Constien further teaches wherein the energy calculator configured to determine the amount of energy remaining in the battery subtracting the pre-determined amount of energy consumption from a battery energy capacity value. (Constien, paragraph 0036, “[0036] In another embodiment, the historical operational data received from the GPS tracking device 102 at the server 108 is utilized to determine the amount of power consumed from the device’s battery, and hence, the remaining power capacity in the battery life (i.e., the battery’s original power capacity minus the power consumed). From this, the battery life expectancy can be calculated based on the currently programmed operating parameters--e.g., how long will the battery last based on the device’s current operating parameters. The number and/or time within each state or state transition can also provide additional information to analyze or assess the device’s performance. Based on the received information, the server 108 can (automatically or with user input) program or modify the device’s operating parameters that will affect or change its future power consumption (or rate of consumption).”; the device in the art determines the remaining power capacity in the battery life by subtracting the power consumed from the battery’s original power capacity (i.e. determine the amount of energy remaining in the battery subtracting the pre-determined amount of energy consumption from a battery energy capacity value.)).
Constien teaches:
A building control system comprising: a wireless device comprising: a battery configured to store and discharge energy to power the wireless device; (Constien, paragraph 0028, “[0028] The GPS tracking device 102 includes a processor (e.g., controller) 120, a wireless network module 122 (such as a GSM/GPRS/EDGE modem), a GPS module 124, one or more sensors 126, memory 128, and a power source 130, such as a battery. Various different types (e.g., lithium-ion, nickel-cadmium, etc.), physical sizes and/or capacities (power ratings) of batteries may be used, and the battery 130 may be chosen based on the desired application. Once chosen, the power capacity becomes known. In one embodiment, the battery 130 is non-rechargeable and is permanent (or may possibly be replaceable), and in another embodiment the battery 130 is rechargeable, and in either may be a primary cell battery or a secondary cell battery.”).
an event detector configured to detect one or more energy consumption events occurring in the wireless device, … an event counter configured to accumulate a total number of each of the energy consumption events detected by the event detector; and (Constien, paragraph 0035, “[0035] In another embodiment, operational monitoring (historical data) of states and state transitions within the GPS tracking device 102 allows for an “observed” real-time calculation of the power consumed (i.e., battery usage) by the device. Since each state or state transition (or task/event) has associated therewith a theoretical power consumption value representing the amount of power consumed by that event (or time spent executing each event), an event total power value can be calculated based on the number of times each event occurs in the time period of interest, and/or may also be calculated based on the total time duration spent in executing each event. Overall total power consumption can be determined. The raw operational data (or a calculated value of the amount of power consumed based on the raw data) is transmitted to a remote device (e.g., server 108). In another embodiment (not shown), a coulomb counter or other power measuring device or method may be used to determine power consumption for specific components or modules within the the device in the art tracks events/state transitions related to battery usage (i.e. an event detector configured to detect one or more energy consumption events occurring in the wireless device) and counts the number of times each event occurs (i.e. an event counter configured to accumulate a total number of each of the energy consumption events detected by the event detector)).
each of the energy consumption events corresponding to a function performed by the wireless device and having a pre-determined amount of energy consumption associated therewith, (Constien, paragraph 0034, “[0034] In general terms, and in one embodiment, the present disclosure provides power consumption modeling and control for battery-operated devices. Power consumption of a device, using the GPS tracking device 102 as an illustrative example, can be modeled using a state diagram, where each state (representing an operational condition, such as a defined task, process, event or function) consumes a predetermined or predictable amount of power. Entry and exit conditions represent transitions between states that occur upon an event, and likewise consume power. In the power consumption model, each state is represented as requiring predetermined power for one or more specific periods of time. The period of time is based upon both configured parameters (e.g., GPS Acquisition timeouts) and environmental conditions (e.g., access to GPS satellites), and the instantaneous power requirements are based upon both measured values (e.g., power consumption in Idle State) and site specific values (e.g., distance to cellular tower). Entry and exit conditions for each state are utilized to simulate an operational environment and battery life expectancy can be calculated (projected) based on various programmable (and non-programmable) operating parameters. While the amount of power consumed in each state and during a state transition may not be determined exactly, knowledge of the components and operations performed during each state or transition allow a theoretical (or predictable or predetermined) power consumption value to be generated. Results from direct measurement of power consumption during testing/design may also be used the device in the art maps energy usage data for state transitions, in-state power usage for specific periods of time, etc. for each state (i.e. each of the energy consumption events corresponding to a function performed by the wireless device and having a pre-determined amount of energy consumption associated therewith)).
at least one of the energy consumption events corresponding to the sensor obtaining the measurement … (Constien, paragraph 0054, “[0054] In the MOTION SENSOR state 220, the device 102 consumes a predetermined or predicted amount of power per unit time or event (MOTION SENSOR state power consumption value). Similar to the IDLE state 210, a counter, timer or other time or event measuring device is activated when the state is entered and/or deactivated when exited. The total time or number of events is maintained and stored within the memory 128. From this, power consumption for the MOTION SENSOR state 220 is calculated as the amount of time spent in the MOTION SENSOR state or number of events (during the relevant time period) multiplied by the MOTION SENSOR state power consumption value.”; the device in the art stores motion sensor event data (i.e. obtaining the measurement) used to determine power consumption (i.e. at least one of the energy consumption events corresponding to)).
a wireless radio configured to (Constien, paragraph 0039, “[0039] In yet another embodiment, the battery-operated device may function as a relay device or gateway for other remote battery-powered devices. This relay device or gateway receives power consumption or battery capacity information from the remote battery-operated devices via a wireline or wireless communication path and transmits the information to another communications device (e.g., server 108). In another embodiment, the relay device or gateway may include additional functionality to process the information and change or modify operating parameters of the remote device, or otherwise control its operation.”).
transmit a message comprising the total number of each of the energy consumption events … and a controller comprising: a message parser configured to parse the message to extract the total number of each of the energy consumption events (Constien, paragraph 0070, “[0070] As described above, the device 102 includes functionality for measuring the amount of time spent and/or the number of times in each state (“_state name_” state time) and may include functionality for calculating that state’s power consumption based on that state’s power consumption value. This information and/or calculated value is stored in the memory 128. Alternatively, each state’s time and/or event information may be transmitted and processed externally to determine that state’s power consumption, such as by transmitting this information to the server 108 for storing in the memory 308 and processed.”; the device in the art compiles the number of times in each state (i.e. comprising the total number of each of the energy consumption events) and encodes the number as data to be transmitted for subsequent processing to a remote device (i.e. a message parser configured to parse the message to extract the total number of each of the energy consumption events)).
an energy calculator configured to calculate an amount of energy remaining in the battery using the total number of each of the energy consumption events and the pre-determined amount of energy consumption associated with each of the energy consumption events. (Constien, paragraph 0063, 0071, and 0072; cf. fig. 2, “[0063] In the MODEM CONNECT state 250, the device 102 consumes a predetermined or predicted amount of power per unit time (MODEM CONNECT state power consumption value). Similar to the other states, a counter, timer or other time or event measuring device is activated when the state is entered and/or deactivated when exited. The total time and/or number of events is maintained and stored within the memory 128. From this, power consumption for the MODEM CONNECT state 250 is calculated based on the amount of time spent and/or number of events (during the relevant time period) multiplied by the MODEM CONNECT state power consumption value. [0071] For the relevant predetermined time period, the power consumption of each state is added together to arrive at a total power consumption of the device 102. As noted, this calculation may be the device in the art uses a number of events stored in memory (i.e. using the total number of each of the energy consumption events) and a state power consumption value (i.e. the pre-determined amount of energy consumption associated with each of the energy consumption events) to determine remaining expected battery life (i.e. an energy calculator configured to determine an amount of energy remaining in the battery)).
Constien does not explicitly teach:
a sensor configured to obtain a measurement of an environmental variable; … of the environmental variable
and the measurement of the environmental variable; … and the measurement of the environmental variable; and.
Perez teaches:
a sensor configured to obtain a measurement of an environmental variable; … of the environmental variable (Perez, paragraphs 0101 and 0102, “[0101] Referring now to FIG. 9, a portion of control system 800 is shown in greater detail, according to an exemplary embodiment. System 800 is shown to include process controller 801 and wireless sensor 802. Process controller 801 can provide wireless sensor 802 with a sampling rate. The sampling rate can be determined automatically by process controller 801 based on the estimated response time of plant 804, as described with reference to FIG. 8. Wireless sensor 802 can use the sampling rate from process controller 801 to collect and transmit samples of a measured variable to process controller 801. For example, wireless sensor 802 can collect and/or transmit samples of the measured Perez teaches a wireless sensor (e.g. temperature, humidity, etc.) used to transmit samples of a measured variable at a programmed interval (i.e. a sensor configured to obtain a measurement of an environmental variable)).
and the measurement of the environmental variable; … and the measurement of the environmental variable; and (Perez, paragraph 0105, “[0105] Message generator 906 may be configured to generate a messages containing samples of the measured variable. In some embodiments, each message contains one sample of the measured variable. In other embodiments, each message contains multiple samples of the measured variable. For example, message generator 906 can package multiple samples of the measured variable into a single message to further reduce the number of messages transmitted to process controller 801. Message generator 906 may provide the messages containing the data samples to process controller 801 at the transmission interval determined by transmission timer 904. Low-power microcontroller 902 provides the messages to wireless radio chip 910, which wirelessly transmits the message to Perez teaches combining multiple samples of the measured variable into a single message (i.e. the measurement of the environmental variable). With respect to message data relating to enegy, Constien, (paragraph 0070) teaches combining state information for multiple times that a state was utilized, “measuring the amount of time spent and/or the number of times in each state (“_state name_” state time) and … Alternatively, each state’s time and/or event information may be transmitted and processed externally to determine that state’s power consumption, such as by transmitting this information to the server 108 for storing in the memory 308 and processed.”). In view of the teachings of Perez and Constien, it would have been obvious to a person of ordinary skill in the art to combine state/energy information with sensor data “into a single message to further reduce the number of messages transmitted to process controller” for use by the controller in controlling device operation, as taught by Perez).
In view of the teachings of Perez it would have been obvious for a person of ordinary skill in the art to apply the teachings of Perez to Constien before the effective filing date of the claimed invention in order to provide feedback for a controller to utilize on performing control functions (cf. cited portion, “Wireless sensor 802 can provide the samples of the measured variable to process controller 801 as a feedback signal (e.g., feedback signal y).”) in applications where sensor poll times are adjusted (as suggested by Constien, cf. “[0037] This capability enhances the underlying power consumption model described herein and allows for the operational situation observed at the device location to be utilized to recalculate and modify configurable operational parameters of the device to affect subsequent device operation. Device behavior and operation can be changed to modify the battery life of the device, both to meet new operational requirements and to reflect unexpected operational environments.”) to provide optimal control (cf. Perez, “[0006] The rate at which measurements are collected from the controlled system or process (e.g., the sampling rate) can affect the operation of an adaptive tuning algorithm. If the sampling rate is too fast, the feedback controller may tune improperly and the proportional gain may be too small. If the sampling rate is too slow, the performance of the feedback controller may suffer. It is often challenging to determine an appropriate sampling rate for a feedback control system.”).
Constien, as modified by Perez, teaches the building control system of claim 15.
Constien further teaches wherein the event detector is configured to identify an energy consumption event and classify the energy consumption event as one [[or ]]of a plurality of different energy consumption events, each of the different energy consumption events corresponding to a different function performed by the wireless device. (Constien, paragraphs 0041 and 0042, “[0041] The state diagram 200 includes a number of different states, including an IDLE state 210, a MOTION SENSOR state 220, a GPS FIX state 230, a WAIT FOR OUTSIDE GEOFENCE state 240, a MODEM CONNECT state 250, and a DATA TRANSFER state 260. Each state represents an operational condition of the GPS tracking device 102 in which one or more predetermined function(s) or task(s) are performed. As will be appreciated, the number of states in the state diagram 200 may be more or less--depending on the desired functionality of the device 102. [0042] A transition from one state to another state occurs in response to a detected event (or events), activity, or condition. Examples include timeouts, motion, position, periodic checks, or a successful (or unsuccessful) process, function or task, and the like. Entry and exit scenarios are definable based on time events, detected activity, predicted performance or completion of specific tasks or operations.”; the device in the art detects and identifies device state events (i.e. the event detector is configured to identify an energy consumption event and classify the energy consumption event as one of a plurality of different energy consumption events) for various specific device actions (i.e. each of the different energy consumption events corresponding to a different function performed by the wireless device)).
Regarding claim 21 and analogous claim 22, Constien, as modified by Perez, teaches the wireless device of Claim 1.
Constien further teaches:
wherein a recipient of the message parses the message to: extract the amount of energy remaining in the battery (Constien, paragraph 0070, “[0070] As described above, the device 102 includes functionality for measuring the amount of time spent and/or the number of times in each state (“_state name_” state time) and may include the device in the art compiles the number of times in each state (i.e. comprising the total number of each of the energy consumption events) and encodes the number as data to be transmitted for subsequent processing to a remote device (i.e. a message parser configured to parse the message to extract the total number of each of the energy consumption events)).
for use in monitoring battery life; and (Constien, paragraphs 0071 and 0072, “[0071] For the relevant predetermined time period, the power consumption of each state is added together to arrive at a total power consumption of the device 102. As noted, this calculation may be performed by the device 102 (and stored in memory 128) or the server 108 (and stored in memory 308). [0072] The foregoing provides for modeling a device in a state diagram, where each state (and/or transition between states) in the diagram consumes a predictable amount of power. This can be used to determine power consumed by the device during operation (and determine remaining expected battery life), assist in setting original operational parameters (to achieve an expected battery life) or modifying current operational parameters (to change the expected battery life).”).
Perez teaches extract the measurement of the environmental variable for use in controlling equipment that operates to affect the environmental variable. (Perez, paragraph 0106, cf. figs. 8 and 9, “[0106] Process controller 801 is shown to include a wireless radio chip 912, a message parser 914, and adaptive controller 850. Wireless radio chip 912 receives messages from wireless radio chip 910 of wireless sensor 802 and provides the messages to message parser 914. Message parser 914 extracts data values from the message and provides the data values to adaptive controller 850. Adaptive controller 850 uses the data values as inputs to a control algorithm to generate a control output (e.g., a control signal for equipment of plant 804 that operate to affect the measured variable). In some 
Constien and Perez are combinable for the same rationale as set forth above with respect to claim 1 and analogous claim 8.
Regarding claim 23, Constien, as modified by Perez, teaches the building control system of Claim 15.
Perez further teaches wherein the controller comprises a feedback controller configured to use the measurement of the environmental variable extracted from the message to control equipment that operates to affect the environmental variable. (Perez, paragraph 0106, cf. figs. 8 and 9, “[0106] Process controller 801 is shown to include a wireless radio chip 912, a message parser 914, and adaptive controller 850. Wireless radio chip 912 receives messages from wireless radio chip 910 of wireless sensor 802 and provides the messages to message parser 914. Message parser 914 extracts data values from the message and provides the data values to adaptive controller 850. Adaptive controller 850 uses the data values as inputs to a control algorithm to generate a control output (e.g., a control signal for equipment of plant 804 that operate to affect the measured variable). In some embodiments, process controller 801 includes some or all of the features described with reference to FIG. 8.”; the device in the art comprises a message parser that extracts data values from the message and provides the data values to an adaptive controller (i.e. the controller comprises a feedback controller configured to use the measurement of the environmental variable extracted from the message) that uses the data values to control output used to operate process control machinery to affect the measured variable (i.e. to control equipment that operates to affect the environmental variable)).
Constien and Perez are combinable for the same rationale as set forth above with respect to claim 15.
Regarding claim 24, Constien, as modified by Perez, teaches the method of Claim 8.
Constien further teaches further comprising providing an alarm to an interface based on at least one of the amount of energy remaining in the battery or the one or more energy consumption events. (Constien, paragraphs 0081 and 0082, “With knowledge of the calculated power consumed and the original power available (battery rated power), the amount of remaining battery life and operational life of the device 102 is determinable. In the event the remaining operational life is less than the desired or rated life for the device, certain operating parameters of the device 102 may be modified in the field through wireless communications to the device 102 to cause an increase in its life (time), as desired. This information may also be utilized to determine an approximate time to replace the device’s battery before any power shutdown occurs.  [0082] In another embodiment, in lieu of transmitting the recorded relevant power consumption state information (and/or up-to-date total power consumption information) to a remote device which, in turn, calculates remaining life and provides operating parameters modification to the device 102 that changes the device’s power consumption rate, the device may perform this process (calculations and modifications) internally. The device 102 may include functionality (not shown) to calculate its total power consumption periodically, as described with respect to FIG. 2, calculate its remaining operational life (using stored information of its battery’s power rating), and with stored information indicating its targeted operational life, may modify its own operational parameters to achieve this target. The calculated remaining battery life information may also be transmitted to the server 108 to provide notification of the end of life date which may be compared against an expected number stored in the server 108 for that device 102, and further action may be taken (as described herein).”; the device in the art determines remaining battery life information, including a determination of an approximate time to replace the device’s battery based at least on a determination of the device’s remaining operational life (i.e. the amount of energy remaining in the battery) and provides notification of the end of life date to a server (e.g. via an interface, i.e. providing an alarm to an interface)).
s 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Constien, as modified by Perez, in view of Olson, et al., Pre-Grant Publication No. US 2013/0289662 (“Olson”).
Regarding claim 6 and analogous claims 12 and 20, Constien, as modified by Perez, teaches the wireless device of claim 1.
Constien teaches energy data comprising an indication of energy capacity of the battery. (Constien, paragraph 0082, “[0082] In another embodiment, in lieu of transmitting the recorded relevant power consumption state information (and/or up-to-date total power consumption information) to a remote device which, in turn, calculates remaining life and provides operating parameters modification to the device 102 that changes the device’s power consumption rate, the device may perform this process (calculations and modifications) internally. The device 102 may include functionality (not shown) to calculate its total power consumption periodically, as described with respect to FIG. 2, calculate its remaining operational life (using stored information of its battery’s power rating), and with stored information indicating its targeted operational life, may modify its own operational parameters to achieve this target. The calculated remaining battery life information may also be transmitted to the server 108 to provide notification of the end of life date which may be compared against an expected number stored in the server 108 for that device 102, and further action may be taken (as described herein).”; the device in the art uses a battery’s power rating (i.e. energy data comprising an indication of energy capacity of the battery) to determine remaining operational life).
Constien and Perez are combinable for the same rationale as set forth above with respect to claim 1 and analogous claim 8.
Constien, as modified by Perez, does not explicitly teach comprising an energy database storing.
Olson teaches comprising an energy database storing (Olson, paragraph 0110, “[0110] In one example, a more precise estimate of heating based on circuit operations may be determined based on the known set of operations that are taking place at a given moment in time. For example, a look-up table may store types of functions performed by the IMD, each being associated with a previously-measured value for power Olson teaches a look-up table (i.e. database storing) storing applicable estimates of heating energy occurring based on circuit operations (i.e. energy)).
In view of the teachings of Olson it would have been obvious for a person of ordinary skill in the art to apply the teachings of Olson to Constien before the effective filing date of the claimed invention in order to increase accuracy in making power-related calculations by storing pre-determined values for known operations (cf. cited portion, “a more precise estimate of heating based on circuit operations may be determined based on the known set of operations that are taking place at a given moment in time”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Constien, as modified by Perez, in view of Hess, et al., U.S. Patent No. 5,315,228 (“Hess”).
Constien, as modified by Perez, teaches the method of claim 8.
Constien teaches wherein determining the amount of energy remaining in the battery comprises: obtaining the pre-determined amount of energy consumption; and (Constien, paragraph 0063, “[0063] In the MODEM CONNECT state 250, the device 102 consumes a predetermined or predicted amount of power per unit time (MODEM CONNECT state power consumption value). Similar to the other states, a counter, timer or other time or event measuring device is activated when the state is entered and/or deactivated when exited. The total time and/or number of events is maintained and stored within the memory 128. From this, power consumption for the MODEM CONNECT state 250 is calculated based on the amount of time spent and/or number of events (during the relevant time period) multiplied by the MODEM CONNECT state power consumption value.”).
Constien and Perez are combinable for the same rationale as set forth above with respect to claim 1 and analogous claim 8.
Constien, as modified by Perez, does not explicitly teach subtracting the pre-determined amount of energy consumption from a previous amount of energy remaining in the battery.
Hess teaches subtracting the pre-determined amount of energy consumption from a previous amount of energy remaining in the battery (Hess, col. 2:55ff., “(14)   A charge controller circuit according to the present invention includes a “fuel gauge”, to continue the analogy, which accurately indicates the remaining charge level in the battery at any time. The charge controller circuit constantly samples the charge or discharge current through the battery and converts this to a coulomb or charge quantity count which is added to or subtracted from the charge level. The microcontroller periodically measures the offset voltages causing inaccuracies of the current measuring circuits and subtracts the offsets to assure data accuracy. The present invention maintains an accurate level of the charge by accounting for charging inefficiencies by subtracting a factor proportional to the temperature from the charging coulomb count while the battery is fast charging. Also, the number of seconds of charge remaining can be computed by dividing the charge level by the discharge instantaneous rate.”; the device in the art maintains a “fuel gauge” with a real-time accurate battery remaining charge level by subtracting energy offsets for discharged energy (i.e. subtracting the pre-determined amount of energy consumption from a previous amount of energy remaining in the battery)).
In view of the teachings of Hess it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hess to Constien before the effective filing date of the claimed invention in order to provide an accurate indication of remaining charge level in the battery at any time to allow maximal battery use/performance (cf. Hess, cited portion, and col. 1:11ff., “Computers are many times needed in locations where AC power is unavailable. Rechargeable batteries are typically used as an alternative source of power, such as nickel cadmium (NiCad), and more recently nickel metal hydride (NiMH), batteries which are capable of providing power to a portable computer for several hours. Since rechargeable batteries have a limited lifespan, it is desirable to maximize the life of each battery and to obtain the maximum power from each battery during every discharge cycle. To achieve these goals, it is necessary to fully and efficiently charge the battery without causing temperature abuse and overcharging.”).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. HUNTLEY whose telephone number is (303) 297-4307. The preferred fax number for the examiner is (571) 483-7272. The examiner can normally be reached on Monday – Friday, 7:30 am – 5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo, can be reached at (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Should the Applicant desire to communicate via email or schedule an Applicant-initiated interview, the Applicant may use the Automated Interview Request (AIR) form online at <<http://www.uspto.gov/patent/uspto-automated-interview-request-air-form>>. In particular, the AIR form allows the Applicant to include authorization to communicate via email with the Examiner for interview-related communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/MICHAEL J HUNTLEY/
Primary Examiner, Art Unit 2116